Citation Nr: 1224116	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-10 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for bilateral flat feet.  

3.  Whether the reduction from 30 percent to noncompensable for service-connected right chondromalacia patella effective from July 1, 2008, was proper.

4.  Whether the reduction from 20 percent to noncompensable for service-connected left chondromalacia patella effective from July 1, 2008, was proper.

5.  Entitlement to an increased rating greater than 10 percent for sinusitis with cephalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1982 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and March 2009 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  

Initially, with respect to the Veteran's bilateral knee claims the Board notes that the claims stem from an appeal of the April 2008 rating decision that reduced the Veteran's separate ratings for bilateral chondromalacia patella from 30 percent for the right knee and 20 percent in the left knee to noncompensable ratings for each knee, effective from July 1, 2008.  Accordingly, the bilateral chondromalacia patella issues on appeal are properly phrased as whether the RO's rating reduction was proper rather than as claims for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case).  Moreover, as the rating reduction was initiated by VA and not as a result of a claim by the Veteran for an increased rating and given the Veteran's numerous statements, including in his substantive appeal, indicating that he does not claim a rating greater than 30 percent for his right chondromalacia patella or 20 percent for his left chondromalacia patella the Board concludes that separate claims for increased rating are not before the Board.

As to the bilateral flat feet claim, the March 2009 rating decision declined reopening the claim finding no new and material evidence had been submitted.  The subsequent August 2009 Statement of the Case (SOC), however, reopened the claim and denied it on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92; Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the issue on appeal has been characterized as shown above.

The issue of entitlement to service connection for bilateral flat feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2003 rating decision denied entitlement to service connection for bilateral flat feet because service treatment records showed normal feet on the entrance and exit examinations and there was no evidence that the claimed condition currently existed.      

2.  Evidence received since the September 2003 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's bilateral flat feet claim.

3.  In an April 2008 rating decision, the RO reduced the Veteran's ratings for right chondromalacia patella from 30 percent to noncompensable and for left chondromalacia patella from 20 percent to noncompensable, both effective July 1, 2008.

4.  As of July 1, 2008, the 30 percent rating for the Veteran's right chondromalacia patella and 20 percent for left chondromalacia patella had been in effect for more than five years.

5.  The evidence at the time of the April 2008 rating decision implementing the rating reduction showed sustained improvement in Veteran's right knee disability consistent with a noncompensable evaluation (no objective evidence of instability or subluxation was found during thorough examination) and the reduction was in accordance with all applicable laws and regulations.

6.  The evidence at the time of the April 2008 rating decision implementing the rating reduction showed sustained improvement in Veteran's left knee disability consistent with a noncompensable evaluation (no objective evidence of instability or subluxation was found during thorough examination) and the reduction was in accordance with all applicable laws and regulations.

7.  The Veteran's sinusitis with cephalgia is not manifested by incapacitating episodes requiring prolonged antibiotic treatment, more than six non-incapacitating episodes per year characterized by pain and purulent discharge or crusting, or radical sinus surgery.

8.  The Veteran's sinusitis with cephalgia and bilateral chondromalacia patella do not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied entitlement to service connection for bilateral flat feet is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  Evidence received since the September 2003 rating decision in relation to the Veteran's claim for entitlement to service connection for bilateral flat feet is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The reduction of the disability rating for the Veteran's service-connected right chondromalacia patella from 30 percent to 0 percent was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Codes (DCs) 5299-5257 (2011).

4.  The reduction of the disability rating for the Veteran's service-connected left chondromalacia patella from 20 percent to 0 percent was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21, 4.71a, DCs 5299-5257 (2011).

5.  The criteria for an increased disability rating greater than 10 percent for sinusitis with cephalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.97, DC 6512 (2011).

6.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA) 
and other Applicable Notice Requirements

Initially, with respect to the propriety of the reduction for the Veteran's service-connected left and right chondromalacia, the Board notes that the appeal on this issue stems from disagreement with 38 C.F.R. § 3.105(e) reductions and are not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2011).  For this reason, the Board concludes that the VCAA does not apply to the claims regarding the propriety of reducing the Veteran's right and left chondromalacia patella ratings decided herein.

The Board further concludes that VA has complied with the notification and due process requirements applicable to reduction of evaluations.  Specifically, an October 2007 letter advised the Veteran of the proposed reductions.  Following the rating decision that reduced the disability evaluation, the Veteran's claim was readjudicated in a Statement of the Case (SOC).  The SOC informed the Veteran of the relevant laws and regulations, to include the rating criteria applicable to his disability.  Additionally, the Veteran was afforded the opportunity to testify in support of his claims at a hearing.  The Veteran has been provided every opportunity to submit evidence and argument in support of his claims, and his claims were most recently readjudicated in a June 2009 Supplemental Statement of the Case (SSOC).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits on the reduction issues.

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159,  3.326(a) (2011).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for service connection for a left knee disability.  Thus, any errors in complying with the notice or assistance requirements with respect to this matter are moot.  The claim on the merits requires additional development, as discussed in the remand below.  

With respect to the Veteran's claim for increased rating, VA has met many of the statutory and regulatory notice and duty to assist provisions.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter in November 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed the Veteran that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and the Veteran has submitted evidence and argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a higher rating and, indeed, have specifically argued that the evidence of record establishes entitlement to a specific rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examination addressing his sinusitis claim in November 2008.  The examiner conducted the appropriate diagnostic tests and studies and noted the Veteran's assertions.  As such, the Board finds the examination report and opinions to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for increased ratings.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Claim to Reopen

The Veteran claims that he has a current bilateral flat foot disability that preexisted service, but was aggravated by service.  Specifically, the Veteran claims that the running, marching, and carrying heavy objects while wearing military-issue footwear caused burning and pain in the feet that has continued to present.         

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2011).

The Veteran originally filed a claim of entitlement to service connection for bilateral flat feet in May 2003.  The claim was denied in a September 2003 rating decision.  The Veteran filed a timely notice of disagreement in September 2003.  The RO issued a statement of the case affirming the denial in August 2004.  Following the Veteran's testimony at a January 2005 RO hearing, the RO issues an SSOC in September 2005.  Thereafter, in April 2006 the Veteran stated that he wished to withdraw his bilateral flat foot claim.  No further appeal was initiated, and the RO's decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2011).  

As a result, a claim of service connection for bilateral pes planus may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As already noted, a claim of entitlement to service connection for bilateral flat feet was denied in a September 2003 rating decision with subsequent readjudication in a August 2004 SOC and September 2005 SSOC.  As the Veteran withdrew his appeal, the September 2003 rating decision is final.  The evidence of record at the time of the prior final denial consisted of the Veteran's service treatment records, private treatment records, a transcript of a hearing before an RO hearing officer in January 2005, and the report of a March 2005 VA feet examination.  

The Veteran's service treatment records include an entrance examination dated in March 1982 that found bilateral pes valgus planus.  The examiner assigned the Veteran a profile of L-2.  In a contemporaneous Report of Medical History, the Veteran denied a history of foot trouble.  There are no complaints or treatment for pes planus in service.  During service the Veteran did seek treatment for problems that included a sore throat, chest congestion, acne on his back, and orthopedic complaints not involving the feet following a motor vehicle accident.  The Veteran's June 1985 separation examination did not note pes planus and found normal feet on examination.  In his Report of Medical History at separation, the Veteran again denied a history of foot trouble, but did discuss a painful and strained left shoulder due to a weight lifting injury 3 months previously that still bothered him.  The Veteran also discussed a head injury incurred at the age of 2 that did not cause him any current problems.  He reported that his general health was good.  

The RO denied the claim in September 2003.  The RO reviewed the service treatment records and determined that the Veteran did not have a bilateral flat foot disability in service and there was no evidence of a current flat foot disability.  

Subsequently, the Veteran submitted private treatment records and requested a hearing before an RO hearing officer.  A January 2004 private treatment record noted complaints of bilateral foot pain.  Several years previously the Veteran had purchased over-the-counter shoe inserts several years ago that had been of marginal benefit.  The current pain had been bothering him for the previous 2 to 3 weeks.  The assessment was bilateral foot pain.  Subsequent x-rays showed a normal right foot and a large plantar calcaneal spur but otherwise a normal left foot.

In January 2005, the Veteran testified at a hearing before an RO hearing officer.  At that time, the Veteran indicated that he had preexisting flat feet that were aggravated by his military service.  While the Veteran acknowledged that he did not seek treatment for the pain in the feet in service he indicated that he bought over-the-counter shoe inserts to help relieve the pain.

The Veteran was afforded a VA examination in March 2005.  The examiner indicated review of the claims file and noted the entry of bilateral pes planus on the service entrance examination.  The Veteran reported that he developed heel pain in service that has continued to the present.  He attributed his problems to carrying heavy rucksacks and marching.  He also claimed to have current arch pain and difficulty with extended walking and standing.  Following physical examination, the examiner concluded that the Veteran's pes planus existed prior to service, but that his pes planus contributed to bilateral plantar fasciitis and left calcaneal spur.  Moreover, there were degenerative changes to the toes that were at least as likely as not secondarily related to the biomechanical favoritism due to his pes planus in service.

A subsequent September 2005 SSOC continued the denial of the Veteran's claim for entitlement to service connection for bilateral flat feet.  The SSOC discussed the above evidence, but concluded that the conclusions of the March 2005 VA examiner were not supported by any records during the Veteran's period of service.  Therefore, the RO concluded that there was no evidence of a bilateral foot condition at any time during service other than at the time of the entrance examination.

The Veteran submitted an application to reopen his claim of service connection for bilateral flat feet in April 2008 claiming again that service connection was warranted for a preexisting bilateral flat feet disability that was aggravated by his service.  Evidence received since the prior final denial of service connection consists of VA medical records, a September 2008 letter from a VA physician, and several lay statements from the Veteran and his wife.

For evidence to be new and material in this matter, it would have to tend to show that the Veteran's current bilateral pes planus disability either did not preexist his military service or that his bilateral pes planus was aggravated by his military service.  The Board finds the evidence received since the September 2003 rating decision satisfies this requirement.  Specifically, the September 2008 letter from the VA physician referenced above indicated, "I believe that [the Veteran's] plantar fasciitis and ongoing foot pains are related to his military service."  The physician noted the pes planus on the Veteran's entrance examination and his reports of continuing problems with plantar fasciitis throughout his military service due to his boots and other footwear supplied by the military and weekly physical training requirements.  In addition, the Veteran submitted a statement from his wife, received in September 2008, that discussed the Veteran's complaints of foot pain in service and renewed foot pain shortly after separation from service.

Presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that at the very least the September 2008 statement of the Veteran's wife and the September 2008 VA physician's letter, raise a reasonable possibility of substantiating the claim and constitute new and material evidence sufficient to reopen the Veteran's bilateral flat feet claim. 

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for a bilateral flat foot disability on the merits.

Rating Reductions for Bilateral Chondromalacia Patella

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  That regulation provides that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more).

Under 38 C.F.R. § 3.344(a) and (b):

(a) Examination reports indicating improvement.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs' regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest, e.g. residuals of phlebitis, arteriosclerotic heart disease, etc., will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  When syphilis of the central nervous system or alcoholic deterioration is diagnosed following a long prior history of psychosis, psychoneurosis, epilepsy, or the like, it is rarely possible to exclude persistence, in masked form, of the preceding innocently acquired manifestations.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  When the new diagnosis reflects mental deficiency or personality disorder only, the possibility of only temporary remission of a super-imposed psychiatric disease will be borne in mind.

(b) Doubtful cases.  If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination _____ months from this date, § 3.344."  The rating agency will determine on the basis of the facts in each individual case whether 18, 24 or 30 months will be allowed to elapse before the reexamination will be made.  

38 C.F.R. § 3.344 (a), (b).

The provisions of 38 C.F.R. § 3.344(c) stated that the provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.

The Veteran's bilateral chondromalacia patella disabilities are each rated under DCs 5299-5257.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  Here, the Veteran's service-connected right and left chondromalacia patella are rated as analogous to recurrent subluxation or lateral instability of the knees.  38 C.F.R. § 4.20 (2011).  

DC 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  

Here, the 30 percent rating for right chondromalacia patella and 20 percent for left chondromalacia patella were assigned in a September 2005 rating decision, effective May 13, 2003.  Since the reduction to a noncompensable rating was effective July 1, 2008, the ratings were in effect for more than five years and, as the Veteran's combined disability rating would be reduced from 80 percent to 60 percent, the provisions of 38 C.F.R. §§ 3.105(e) and 3.344(a) and(b) applied.  (The Board observes that the Veteran reduced the ratings assigned for right and left knee degenerative arthritis; however, the Veteran did not perfect an appeal of this action.)

In this case, the requirements of 38 C.F.R. § 3.105(e) were properly carried out by the RO.  The rating reduction for the Veteran's right knee instability was proposed by an October 2007 rating decision and notice complying with the requirements of 38 C.F.R. § 3.105(e) was provided to the Veteran in October 2007.  The October 2007 notice letter instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced and to ask for a hearing.  The Veteran responded by providing VA treatment records and 2 letters from a VA physician, but did not request a hearing.  Following consideration of the evidence of record, the reduction was implemented in an April 2008 rating decision, effective July 1, 2008.  These decisions met the requirements of 38 C.F.R. § 3.105(e).

Having determined that the RO followed the proper procedures for rating reductions as required by 38 C.F.R. § 3.105(e), the Board must now determine whether the evidence of record supports such reductions.  The Board concludes that it does.

The September 2005 rating decision that assigned the ratings for bilateral chondromalacia patella based the ratings on May 2003 and March 2005 x-rays and a March 2005 VA examination report.  The May 2003 x-rays showed 2 calcified joint mice in the anterior right knee joint space and very mild degenerative changes in the bilateral knees.  A March 2005 VA examination report discussed the May 2003 x-rays and the Veteran's reports of morning stiffness and difficulty flexing, bending, and going down stairs.  He reported giving out of the knees, but there was no evidence of laxity.  The Veteran, however, did report locking, cracking, and popping.  The Veteran could walk 100 yards before pain aggravation and was able to sit and stand okay.  On examination, the Veteran's gait favored his right lower extremity.  Walking on the heels was painful.  Lower extremity muscle strength was 5 out of 5.  Range of motion testing showed right knee flexion to 120 degrees, with crepitation, lack of endurance, and fatigability throughout the range of motion.  Left knee flexion also was to 120 degrees, with pain, fatigability, and lack of endurance throughout the range.  Extension was full.  There was crepitation bilaterally and effusion in the right knee.  There was evidence of excess fluid in the suprapatellar pouch bilaterally.  There was evidence of valgus laxity at 0 and 30 degrees in the right knee, but no other evidence of laxity bilaterally.  The diagnosis was bilateral chondromalacia patella with degenerative arthritis of the knees, although the examiner noted that contemporaneous x-rays did showed loose bodies in the right knee but no evidence of arthritis in either knee.    

In November 2006 the Veteran reported his knee giving out occasionally, morning knee problems, and difficulty biking or running due to daily knee pain.  

The April 2008 rating reduction was based on VA examinations conducted in January 2007 and September 2007, as well as a review of VA treatment records and lay and medical statements.  During a January 2007 VA examination for a service-connected low back disability the Veteran reported that he was able to walk unlimited distances unless back problems flared up, typically more than a quarter of a mile.  He denied feelings of unsteadiness or falling.  The Veteran reported standing and sitting and rising from chairs a lot at his job, which was sometimes uncomfortable due to back pain.  He indicated that he was only able to run or walk his dog for short distances due to back pain.  On examination, the Veteran's gait was normal and narrow based with a normal stance phase bilaterally.  He claimed that he would favor his right leg at times when his back pain flared.  He was able to rise onto his toes and heels without difficulty, but rising from a squat did elicit reports of pain.  Strength was 5 out of 5 in the lower extremities.  

Based on the foregoing evidence of improvement in his various knee disabilities, the RO proposed reducing his ratings for bilateral chondromalacia patella (as well as his bilateral knee degenerative arthritis ratings) in October 2007.  Accordingly, the Veteran was afforded a VA examination in September 2007.  The examiner noted review of the claims file and medical records.  The Veteran reported bilateral knee pain that was both sharp and dull.  In addition to pain, the Veteran reported stiffness, giving way, locking up, weakness, fatigability, instability, lack of endurance, and swelling.  He claimed flare-ups of pain due to lifting, walking, weather, and overuse.  The flare-ups lasted from 5 minutes up to 1 hour and occurred as often as daily and resulted in moderate additional decreased range of motion and function due to pain and weakness, but primarily due to pain.  The Veteran reported being able to walk a quarter mile, stand for 15 minutes to an hour, and that he did not feel unsteady.  He did, however, report some locking of the knees causing him to stumble, but not fall.  The Veteran reported using bilateral knee braces during flare-ups.  His knee problems made it difficult to rise out of a chair, driving, climbing stairs, bending or lifting items from the floor, and standing at work.  On examination, the Veteran had a slightly antalgic gait due to left knee pain.  There was slight swelling of the right knee.  Both patella appeared to track normally, but the Veteran reported pain and there was mild crepitus with movement.  There was tenderness to palpation over the patella area of the bilateral knees.  There was no laxity on testing of the medial or lateral collateral ligaments or the anterior or posterior cruciate ligaments.  There was tenderness to palpation over the patella area of both knees.  Range of motion was from 0 to 110 bilaterally, with pain on extension from -10 to 0 degrees and on flexion from 90 to 110 degrees.  Passive range of motion and range of motion after repetitive use testing showed no changes.  Strength for bilateral knee extension and flexion was 5 out of 5.  There was no reported pain on any knee movements.  The Veteran demonstrated that during a flare-up or after repetitive use, the effective functional range of motion for the bilateral knees was reduced to -10 degrees of extension and 90 degrees of flexion due to increased pain.  The diagnosis was bilateral chondromalacia patella with arthritis.

In support of his claim, the Veteran submitted September and November 2007 letters from a VA physician.  In the September 2007 letter, the physician discussed May 2007 x-rays of the Veteran's knees that showed calcifications of the cruciate ligament of the right knee with a narrowed patellofemoral space in the right knee and narrowed patellofemoral space with signs of arthritis in the left knee.  The physician found this to show "irrefutably" that the Veteran's knees had worsened and not improved.  The November 2007 letter discussed the foregoing and added information about continuous knee pain, exacerbated by climbing stairs and at times from walking.  In addition, strength and range of motion had decreased due to the pain.

The Veteran argues that the ratings for his bilateral chondromalacia should not be reduced to noncompensable.  In his March 2009 substantive appeal the Veteran claimed that his bilateral chondromalacia ratings were reduced too much.  Instead he claimed that separate 10 percent ratings for right and left chondromalacia patella would be appropriate, based on the provisions of 38 C.F.R. §§ 4.40 and 4.45.  

Having reviewed the record, the Board agrees with the ROs decision to reduce the disability ratings assigned for the Veteran's bilateral chondromalacia patella.  With respect to both knee disabilities, the objective evidence of record indicates a material improvement in the Veteran's condition.

The medical evidence of record indicates improved knee stability between the March 2005 and September 2007 VA examinations.  The March 2005 examiner found valgus laxity at 0 and 30 degrees in the right knee, although no other evidence of laxity in either knee, while the September 2007 VA examiner found no laxity in either knee on testing.  There was no other objective evidence of instability.  The Board has considered the Veteran's lay reports of bilateral knee instability.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss symptoms associated with bilateral knee instability and wearing knee braces.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The September 2007 VA examiner, however, specifically found no evidence of laxity of the medial or lateral collateral ligaments or the anterior or posterior ligaments or other evidence of instability.  Moreover, while the Board acknowledges the Veteran's reported instability during the March 2005 and September 2007 VA examinations, the Veteran provided contradictory statements regarding instability during the January 2007 VA examination when he denied a history of feeling unsteady on his feet or a history of falling.  Based on these inconsistent statements regarding instability, the Board affords the Veteran's lay statements regarding bilateral knee instability very little probative weight and finds them substantially outweighed by the objective findings of no laxity of the knee ligaments by the September 2007 VA examiner.  As such, the most probative evidence of record does not show at least slight recurrent subluxation or lateral instability as contemplated by a compensable rating under DC 5257.  

As discussed above, the Veteran claims that separate 10 percent ratings are warranted for bilateral chondromalacia patella pursuant to the requirements of 38 C.F.R. §§ 4.40 and 4.45.  The Board has considered the Veteran's functional loss, as the medical evidence shows that the Veteran has consistently complained of pain in knees.  38 C.F.R. §§ 4.40, 4.45.  In this case, however, separate 10 percent ratings under DCs 5003-5261 are already in place and not on appeal that specifically were awarded based on the requirements of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  These ratings have been assigned despite the Veteran's noncompensable ranges of motion, but based on consideration of functional limitation of range of motion on repetition due to pain.  Moreover, the Board notes that even accounting for painful motion during the September 2007 VA examination the noted painful extension from 10 degrees to 0 degrees would warrant only a 10 percent rating and painful flexion from 90 to 110 degrees would be noncompensable.  Nor was there objective evidence of further decreased motion on repetition due to fatigue, weakness, or lack of endurance.  While the Veteran reported decreased extension to 10 degrees and flexion to 90 degrees, these limitations would not warrant a rating greater than the current 10 percent ratings under DCs 5003-5261.  In addition, the Board finds it extremely significant that multiple examinations have noted normal lower extremity strength.  Thus, despite the Veteran's reported problems associated with his knees, he clearly is able to use the knees in close to a normal manner, to include duration of use, and, in fact, does so.  On examination, the Veteran's motion has been limited only by pain, which is fully contemplated in his current ratings under DCs 5003-5261.  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's bilateral chondromalacia patella.  

In summary, the Board finds that the reduction of the right chondromalacia patella rating from 30 percent to noncompensable was proper.  Similarly, the Board finds that the reduction of the left chondromalacia patella rating from 20 percent to noncompensable was proper.  Such is the case even with consideration of alternative DCs.

Furthermore, the Board notes that there are other DCs relating to knee disorders, such as DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage, symptomatic), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum).  

The Veteran's bilateral chondromalacia patella is not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his bilateral knees with full range of motion, so they are clearly not ankylosed.  There is no evidence of record that any semilunar cartilage has been either displaced or removed.

Finally, the Board observes that, in general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, there is no post-reduction evidence favorable to restoring the rating.  Indeed, the evidence of record supports the findings in the January 2007 and September 2007 VA examinations that were the basis for the rating reductions.  In that regard, the Veteran was afforded a VA examination in May 2009.  The examiner noted review of the claims file.  The Veteran claimed ongoing problems with his bilateral knees for many years.  The Veteran reported intermittent pain when sitting and constant pain when standing.  The pain was both sharp and dull.  In addition to pain, the Veteran reported instability, giving way, locking up, weakness, stiffness, and swelling.  He claimed flare-ups of pain due to bending, lifting, walking, weather, and overuse.  The flare-ups lasted up to 5 minutes and occurred daily and resulted in moderate additional decreased in range of motion and function due to pain and weakness, but primarily due to pain.  The Veteran reported being able to walk a quarter mile, stand for 15 to 30 minutes, and that he did not feel unsteady or fall.  His knee problems affected his job by causing pain with walking and standing and requiring frequent rest breaks and some absenteeism.  On examination, the Veteran had a normal gait and could rise on his toes and tandem walk without problems, but was unsteady rising on his heels and reported pain on rising from a shallow squat.  On examination neither knee was swollen.  Both patellas tracked normally, the Veteran did not report pain on movement of the patella, and there was no crepitus with movement.  The medial and lateral joint lines were not tender to palpation.  Varus and valgus stress testing showed no laxity in the medial or lateral collateral ligaments.  Lachman's test showed no laxity of the anterior and posterior cruciate ligaments.  There was no tenderness to palpation of the medial, lateral, and anterior bilateral knees.  Range of motion testing was 0 to 130 degrees bilaterally, without pain but with reported mild fullness on full flexion bilaterally.  Passive range of motion and range of motion after repetitive use testing showed no changes.  Strength for bilateral knee extension and flexion was 5 out of 5.  There was no reported pain on any knee movements.  The Veteran demonstrated that during a flare-up or after repetitive use, the effective functional range of motion for the bilateral knees was reduced to 0 to 120 degrees due to increased pain.  The diagnosis was bilateral chondromalacia patella.

Based on the foregoing, the Board concludes that the May 2009 VA examination report does not show a basis for restoring the Veteran's compensable ratings for bilateral chondromalacia patella as the examination report does not show at least slight recurrent subluxation or lateral instability of either knee.  

The April 2008 rating decision shows that the RO considered the provisions of 38 C.F.R. § 3.344 and discussed whether the record showed sustained improvement.  Accordingly, the Board must conclude that the record demonstrated sustained improvement in the bilateral chondromalacia patella and that the reduction was in accordance with law and was proper.

Increased Rating for Sinusitis with Cephalgia

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 594.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The Veteran's sinusitis with cephalgia is currently rated under DC 6512 for chronic frontal sinusitis.  See 38 C.F.R. § 4.97, DC 6512 (2011).  The Veteran contends that his current 10 percent rating does not adequately reflect the true nature and degree of his disability.  

DC 6512 provides that the disability rating is to be assigned according to the General Rating Formula for Sinusitis (DCs 6510 through 6514), which states that a noncompensable rating is assigned for sinusitis when it is detected by x-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis is one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6512 (2011).

The criteria for compensable ratings of sinus conditions are stated in the conjunctive, which means that all three conditions must be met (headaches, pain, and crusting or purulent discharge) to warrant a rating of 10 percent or greater.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (finding that the use of the conjunctive "and" in the criteria for a 40 percent rating for diabetes - "insulin, restricted diet, and regulation of activities" - meant that entitlement to that rating required all three criteria to be met.)

In the instant case, the Veteran filed a claim for an increased rating for his sinusitis with cephalgia in September 2008.  An October 2008 VA treatment record indicated sinus surgery, specifically turbinate reduction, 3 years previously.  Recently, the Veteran had experienced more headaches and a possible recurrence of symptoms.  No other specific symptoms, however, were documented at that time or noted on examination.  The assessment was common migraine without mention of intractable migraine and chronic rhinitis with turbinate resection in May 2004.  In November 2008, the Veteran reported increasing symptoms over the previous week that included sinus congestion, sinus pressure, stuffy sound in ears, mild sore throat, chills, and green mucous.  The Veteran reported a history of bronchitis and pneumonia as a result of sinus infection and that he had experienced many prior sinus infections.  He was referred to his primary care provider to whom the Veteran reported a 1 week history of sinus drainage, blowing yellow green mucus from the nose, and a history of sinus infections.  On examination, there was sinus tenderness in the right maxillary.  The assessment was acute sinusitis and the treatment provider prescribed antibiotics.  

A week later in November 2008 the Veteran was afforded a VA examination.  At that time, the Veteran reported a history of chronic nasal congestion, rhinorrhea, and crusting of the nares.  The nasal drainage typically was clear, but occasionally purulent (thick yellow or green).  He also had a productive daily cough that was occasionally purulent.  The Veteran had intermittent difficulty breathing through his nose.  Also, he had experienced an increase in the frequency and severity of his headaches.  He claimed 3 to 4 incapacitating headaches per year that would last for 24 hours.  In addition, the Veteran had less severe headaches once or twice per month or about 15 per year that would evolve into migraine headaches if not promptly treated.  The Veteran claimed improved breathing ability through the nose following May 2004 turbinate reduction surgery, but that breathing problems had slowly returned.  On examination, there was no significant abnormality of the nares or objective evidence of significant obstruction.  There was minimally reduced air flow through the right nares with occlusion of the left nares and full airflow through the left nares with occlusion of the right nares.  There was no observed crusting of the nares or obvious nasal septal deviation.  The nasal mucosa was erythematous and slightly boggy.  There were no observed nasal polyps.  There was tenderness over both maxillary sinuses.  The pharynx was covered with clear mucus and there were no pharyngeal abnormalities.  The assessment was service-connected sinusitis with cephalgia.

A December 2008 statement from the Veteran's wife that reiterated the type and frequency of symptoms reported above.

The Board finds no objective evidence that would warrant a rating greater than 10 percent under DC 6512 for the Veteran's sinusitis with cephalgia.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

Applying the pertinent rating criteria to the facts in the instant case, the Board notes that a 50 percent rating for the Veteran's sinusitis is unwarranted because the record does not indicate that the Veteran has undergone radical sinus surgery with chronic osteomyelitis.  While the Veteran did undergo turbinate reduction surgery in May 2004, this is the only nasal surgery of record.  As there is no evidence of repeated surgeries, a 50 percent rating is not warranted.  A 30 percent disability rating is similarly unwarranted.  The medical evidence does not demonstrate that the Veteran has experienced three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment.  As discussed, the Veteran was prescribed antibiotics in November 2008 prior to his VA examination.  The treatment, however, was for less than 4 weeks and, in any case, this is the sole evidence of antibiotic treatment for sinus problems during the appellate time period.  Similarly, the medical evidence does not demonstrate that the Veteran has experienced more than six non-incapacitating episodes per year of sinusitis with headaches, pain, and purulent discharge or crusting.  As noted above, the criteria for a 30 percent rating are in the conjunctive; all three symptoms must be demonstrated before a 30 percent rating is warranted.  While the medical evidence of record contains the Veteran's reports of 1 to 2 non-incapacitating headaches per month, it does not demonstrate that the Veteran's sinusitis was accompanied by sinus pain or purulent discharge or crusting on more than six occasions over the course of a year.  Instead, the medical record indicates that on only one occasion, in November 2008, did the Veteran present to clinicians with sinus tenderness and discharge.  Significantly, at the only other time the Veteran sought treatment for associated sinus problems, specifically for headaches, he did not report either sinus tenderness or purulent discharge.

In rendering this decision, the Board has considered the lay evidence that the Veteran has offered in support of his claim.  Initially the Board notes that the Veteran, as a lay person, is competent to note that he has experienced symptoms associated with his sinus condition, including headaches, pain, and purulent discharge.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (stating that the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses). In this case, the Veteran stated in his substantive appeal that he has constant drainage and congestion, as well as 1 or 2 non-incapacitating headaches per month.  The Veteran has not specifically reported associated sinus pain, other than that his headaches were generally localized in the right periorbital region.  That said, he has noted a history of sinus infections.  To the extent that these sinus infections include pain, while there is a reported history of repeated sinus infections there is no indication or contention that such infections with sinus pain occur more than 6 times per year.  As the evidence does not show more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, a 30 percent rating under DC 6512 is not warranted.

A higher rating also is not available under a different DC.  The Veteran does not have objective evidence of traumatic septal deviation or scars or loss of part of the nose, so ratings under DCs 6502 and 6504 are not warranted.  The Veteran does not have a greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on 1 side or nasal polyps, so a rating under DC 6522 is not warranted.  In addition, the Board has considered the remaining DCs under Diseases of the Nose and Throat, 38 C.F.R. § 4.97, DCs 6515 to 6524, but no DC affords the Veteran a higher rating.  Given the Veteran's diagnosed migraine headaches associated with his sinusitis, the Board has considered whether a higher rating could be applied under 38 C.F.R. § 4.124a, DC 8100.  However, the Veteran does not experience prostrating attacks that occur on average once per month.  While the Veteran experiences headaches once or twice per month, these are not migraine headaches and he experiences migraines only about 3 to 4 times per year.  As such, a higher rating under DC 8100 is not warranted.    

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's sinusitis with cephalgia.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505. 

Extraschedular Considerations

The Board also has considered whether the Veteran's compensable ratings for bilateral chondromalacia patella should be reinstated or if the Veteran is entitled to a greater level of compensation for his sinusitis with cephalgia due to extraschedular considerations.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral chondromalacia or sinusitis with cephalgia are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral chondromalacia or sinusitis with cephalgia with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, with respect to the bilateral chondromalacia, the Veteran reports primarily pain, with subjective reports of instability, giving way, locking up, weakness, stiffness, and swelling.  As discussed above, the current separate 10 percent ratings under DCs 5003-5261 are adequate to fully compensate the Veteran for his pain and limited motion.  As discussed above, the Board finds the objective medical evidence regarding the stability of the Veteran's knees of greater probative value than the Veteran's subjective reports of instability.  Thus, the Veteran's current schedular ratings under DCs 5299-5257 and 5003-5261 are adequate to fully compensate him for his bilateral knee disabilities on appeal.

With respect to the sinusitis with cephalgia, the Veteran reports primarily problems with headaches, as well as other related symptoms.  As discussed above, the current 10 percent rating under DC 6512 is adequate to fully compensate the Veteran for his headaches, pain, purulent discharge and associated symptoms.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

New and material evidence having been received, the claim for entitlement to service connection for bilateral flat feet is reopened; the appeal is granted to this extent only.

The reduction from 30 percent to noncompensable for service-connected right chondromalacia patella effective from July 1, 2008, was proper.

The reduction from 20 percent to noncompensable for service-connected left chondromalacia patella effective from July 1, 2008, was proper.

Entitlement to an increased rating greater than 10 percent for sinusitis with cephalgia is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits can be reached for the issue of entitlement to service connection for bilateral flat feet.

Specifically, the Board notes that the Veteran was afforded a VA examination in March 2005 for his bilateral flat foot claim.  As discussed above, following physical examination and interview of the Veteran, the March 2005 examiner concluded that the Veteran's pes planus existed prior to service, but that his pes planus contributed to bilateral plantar fasciitis and left calcaneal spur.  Moreover, there were degenerative changes to the toes that were at least as likely as not secondarily related to the biomechanical favoritism due to his pes planus in service.  While the examiner noted review of the claims file, the Board finds that several significant pieces of evidence at that time were not discussed and reconciled with the opinion provided.  In addition, the March 2005 examiner relied on a narrative supplied by the Veteran that the Board does not find credible.

With respect to specific documents not discussed or reconciled in the March 2005 VA examination report, the Veteran's June 1985 separation examination did not note pes planus and found normal feet on examination.  In his Report of Medical History at that time, the Veteran denied a history of foot trouble, but did discuss a painful and strained left shoulder due to a weight lifting injury 3 months previously that still bothered him.  The Veteran also discussed a head injury incurred at the age of 2 that did not cause him any current problems.  He reported that his general health was good.

As to the Veteran's lay assertions, he claims that he experienced ongoing bilateral foot pain in service and in support of his claim his wife has supplied a statement noting multiple in-service statements by the Veteran that his feet were "killing" him.  The Veteran asserts that he did not seek treatment for his feet in service because when he complained about foot problems during basic training he was discouraged from seeking medical attention for the problem.  The Board finds the Veteran's assertions extremely problematic given that during service he sought treatment for problems that included a sore throat, chest congestion, acne on his back, and orthopedic complaints not involving the feet following a motor vehicle accident.  Had the Veteran truly been experiencing significant ongoing pain in his feet, the Board finds it to be stretching the bounds of credulity to accept that he would seek treatment for relatively minor and short-lived issues such as a sore throat or acne on the back, but would not seek treatment for a long-standing problem and one so significant that he claims to have been forced to buy over-the-counter insoles at a private facility to treat the pain.  Given the Veteran's explicit denial of a history of foot trouble at separation (while at the time reporting a fully resolved in-service shoulder problem and resolved childhood injury) and the foregoing, the examiner should not consider the Veteran's allegations of ongoing foot pain in service to be credible.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.").
 
Based on the examiner's reliance on the Veteran's narrative of ongoing significant bilateral foot pain in service, the Board must reject the March 2005 examiner's opinion as non-probative due to its reliance on this narrative factual premise which the Board concludes is most likely false.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Because the Board finds the March 2005 VA examination report and its analysis and conclusion as to the Veteran's bilateral flat foot claim to be inadequate, a new VA examination must be afforded the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for his bilateral feet.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether the Veteran's preexisting bilateral pes planus disability was aggravated beyond the natural progress of the disease as a result of his military service.  In reaching any conclusions, the examiner should not consider the Veteran's allegations of ongoing foot pain in service to be credible.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


